Case: 20-50647     Document: 00515857811         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 11, 2021
                                  No. 20-50647
                                                                    Lyle W. Cayce
                                                                         Clerk
   Rudolph Resendez, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Greg Abbott, Governor of the State of Texas; Bobby Lumpkin,
   Director, Texas Department of Criminal Justice, Correctional Institutions
   Division; Phonso J. Rayford, Warden of Connally Unit; Vernet
   Davis, Major of Connally Unit; Larissa Wysocki, Major of Connally
   Unit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-833


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50647      Document: 00515857811           Page: 2    Date Filed: 05/11/2021




                                     No. 20-50647

          Rudolph Resendez, Jr., Texas prisoner # 896768, filed a 42 U.S.C.
   § 1983 complaint that the district court dismissed without prejudice under
   28 U.S.C. § 1915(g). Resendez then filed a document that he entitled,
   “Notice of Appeal and or to Reinstate for Rule 59 New Trial.”
          “This [c]ourt must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). A
   timely “notice of appeal in a civil case is a jurisdictional requirement.”
   Bowles v. Russell, 551 U.S. 205, 214 (2007). “A document filed in the period
   prescribed by Fed. R. App. P. 4(a)(1) for taking an appeal should be
   construed as a notice of appeal if the document clearly evinces the party’s
   intent to appeal.” Mosley, 813 F.2d at 660 (internal quotations marks and
   citations omitted); see also Smith v. Barry, 502 U.S. 244, 248 (1992) (“notice
   of appeal must specifically indicate the litigant’s intent to seek appellate
   review”).
          A motion for reconsideration that seeks an appeal alternatively to
   postconviction relief does not clearly indicate the intent to appeal. See
   Mosley, 813 F.2d at 660. Because the primary relief Resendez sought was
   relief in the district court under Federal Rule of Civil Procedure 59(e), he
   referenced an appeal only as an alternative, and he did not indicate that he
   was seeking an appeal in the Fifth Circuit, his motion was insufficient to
   constitute a notice of appeal. See id.; Fed. R. App. P. 3(c)(1)(C).
          Although Resendez later filed a motion for leave to proceed in forma
   pauperis that could be construed as a notice of appeal, see Fischer v. U.S. Dep’t
   of Just., 759 F.2d 461, 464 & n.2 (5th Cir. 1985), it cannot become effective
   as such until the district court rules on the outstanding Rule 59(e) motion, see
   Fed. R. App. P. 4(a)(4)(B)(i); Burt v. Ware, 14 F.3d 256, 258 (5th Cir.
   1994). We therefore REMAND this case to the district court for the limited
   purpose of ruling on the pending Rule 59(e) motion. We hold the appeal in




                                          2
Case: 20-50647     Document: 00515857811          Page: 3   Date Filed: 05/11/2021




                                   No. 20-50647

   abeyance until the notice of appeal becomes effective, and we retain
   jurisdiction over the appeal except for the purposes of the limited remand.
          LIMITED REMAND; APPEAL HELD IN ABEYANCE.




                                         3